DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Claims 56-65, 67-68, 70-73 and 78-81 are pending. Claims are 1-55, 66, 69, 74-77 are cancelled. Claims 68, 70-73 are withdrawn. A complete action on the merits of claims 56-65, 67 and 78-81 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56-64, 66-67, 78-79, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Cory et al. (hereinafter ‘Cory’, U.S. PGPub. No. 2002/0095080) and further in view of Wingeier et al. (hereinafter ‘Wingeier’, U.S. PGPub. No. 2015/0065838).
In regards to independent claim 56 and claims 57-64, 66-67, 78-79 and 81, Cory discloses an electrode headset grid (170) comprising a flexible isolating matrix (sensor attachment system comprises layers 304, 306, 310, 308) configured to isolate electrical current ([0084]); and a plurality of conductive channels (conductive material 318 is a super absorbent polymer, hydrogel housed within holes 314, thus meeting claims 60- 64, [0082]) scattered within the isolating matrix configured to allow electric communication between one side of the isolating matrix to the other ([0084]), wherein the conductive channels are electrically isolated one from the other (see Figs. 3A and 3B). 
Cory further discloses that the diameter of each of the electrodes in the electrode array is in the range of about 2-3 mm. Cory further discloses that the surface area of each of the electrode is 3.14 mm2 (0.03 cm2) to 7.065 mm2 (0.071 cm2) which is the surface area of the conductive channel. Additionally, Cory contemplates larger electrode diameters are advantageous ([0042]: “larger electrode diameters and spacings may be advantageously employed and are contemplated as being within the scope of the present invention”). 
However, it is silent as to the conductive channels having an area selected between about 0.1 cm2 to about 500 cm2.
Wingeier teaches an electrode array for electrical stimulation and/or biological detection ([0003], [0021]). Wingeier teaches that each of the electrode can be arranged homogenously (uniformly as shown in exemplary Fig. 2B) or non-homogenously (non-uniformly as shown in exemplary Fig. 2C). Additionally, Wingeier teaches that the diameter of each of the electrode of the electrode array is approximately 5 cm ([0058]). Given that Cory contemplates larger electrode diameters, and Wingeier which teaches an electrode array for electrical stimulation or sensing biosignals such as EEG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode diameter and arrangement of Cory and provide a larger electrode diameter of about 5 cm and non-uniformly distributed electrode arrangement as taught by Wingeier and therefore arriving at the claimed features including an area of conductive channel of about 78.5 cm2
Claims 56-58, 66-67 and 78 are directed to an intended use of the claimed invention and the modified Cory/Wingeier electrode headset grid comprises all the structural limitations as set forth in the listed claims. While claim 56 recites that the electrode headset grid is to be used with an array of electrodes, the array of electrodes is not part of the electrode headset grid. Depending upon the particular electrode array configuration used with the modified headset grid, each of the conductive channels is capable of being in contact with a plurality of electrodes having diameters that are substantially smaller than the diameter of the conductive channels so that the plurality of electrodes are in ionic and electric contact with each other to define an associated stimulating electrode unit/one electrode.  
Claims 65 is rejected under 35 U.S.C. 103 as being unpatentable over Cory and Wingeier as applied to claim 64 above, and further in view of Garstka et al. (hereinafter ‘Garstka’, U.S. PGPub. No. 2012/0041296).
In regards to claim 65, Cory/Wingeier combination discloses the invention substantially as claimed in claim 64 and discussed above, but fails to disclose that SAP comprises a polyacrylate salt.
Garstka teaches mixing polyacrylate salt in a hydrogel mixture of a medical electrode so as to enhance the viscosity of the hydrogel ([0045]-[0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hydrogel of Cory and incorporate polyacrylate salt, thereby arriving at the claimed invention. Doing so enhances the viscosity of the hydrogel so as to improve electrical contact between the hydrogel and the skin ([0045]-[0047]).
Claims 80 is rejected under 35 U.S.C. 103 as being unpatentable over Cory and Wingeier as applied to claim 64 above, and further in view of Bavilacqua (U.S. Pat. No. 4,177,817).
In regards to claim 80, Cory/Wingeier combination discloses the invention substantially as claimed and discussed above. However, Cory/Wingeier combination does not disclose wherein at least one of the conductive channels is configured to protrude from the isolating matrix.
Bavilacqua teaches an arrangement in which a plurality of conductive channels (gel pad 42 in Fig. 2-3) protrudes out from the upper surface of a substrate (sheet 24). Bavilacqua specifically teaches that the protruded design of the conductive gels allow for slight compression of the conductive gels it is attached to a user and thus allowing for better engagement with the user (col. 4, ln. 34-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cory/Wingeier so that the conductive channels protrude from the isolating matrix as taught by Bavilacqua, as doing so allows the conductive channels to be compressed when it is attached to a user for better contact with the user.   
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on February 8, 2021 is acknowledged.  
Applicant’s argument with respect to claims 56-64, 66-67 and 76-77 under 35 U.S.C. 102(a)(2) as being anticipated by Cory et al. (U.S. PGPub. No. 2002/0095080) have been considered and is persuasive. Therefore the rejection has been withdrawn. Upon further consideration, a new ground of rejection has been made in view of Wingeier (U.S. PGPub. No. 2015/0054838). Wingeier, in 
Furthermore, Applicant’s argument of claim 56 is solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 56. This argument is persuasive and the rejection has been withdrawn. Upon further consideration, a new ground of rejection has been made in view of Wingeier. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/21/2021